 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   ASEEM PADUKONE (CABN 298812)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-6401
             FAX: (415) 436-7234
 8           EMAIL: Aseem.Padukone@usdoj.gov

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-341 CRB (JCS)
                                                      )
14           Plaintiff,                               ) [PROPOSED] DETENTION ORDER
                                                      )
15      v.                                            )
                                                      )
16   WILLIE WILLIAMS,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18
19           On July 25, 2019, a federal grand jury returned a six count indictment against the defendant,
20 alleging four violations of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C) for possession with intent to distribute

21 cocaine, cocaine base, methamphetamine, and oxycodone, respectively; one count of using, carrying, or

22 possessing a firearm in connection with and in furtherance of a drug trafficking crime, in violation of 18

23 U.S.C. § 924(c); and one count of being a felon-in-possession of a firearm and ammunition, in violation

24 of 18 U.S.C. § 922(g)(1).

25           An initial detention hearing was held on September 5, 2019, during which the defendant waived
26 findings. This matter came before the Court on April 3, 2020, for a further detention hearing. The

27 hearing was conducted telephonically. The defendant, whose appearance at this hearing was waived,

28 was represented by Geoff Hansen. Assistant United States Attorney Aseem Padukone appeared for the

     [PROPOSED] DETENTION ORDER                       1                                            v. 11/01/2018
     CR 19-341 CRB (JCS)
 1 government. The defendant moved for release, and the government opposed. At the hearing, counsel

 2 submitted proffers and arguments regarding detention.

 3          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 4 the record, the Court finds by clear and convincing evidence that no condition or combination of

 5 conditions will reasonably assure the safety of any other person or the community. Accordingly, the

 6 defendant must be detained pending trial in this matter.

 7          The present order supplements the Court’s findings and order at the detention hearing and serves

 8 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 9 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

10 conclusion: the defendant has violated parole or probation restrictions on no fewer than 15 occasions,

11 including many violations for selling controlled substances after 2013; and, the defendant’s history of

12 violations shows that the defendant may pose an additional danger to the community by failing to adhere

13 to stay-at-home orders in place due to COVID-19. The Court notes that while the defendant cites his

14 hypertension as a reason to support his release, it does not have enough details about the defendant’s

15 condition or regarding the impact of COVID-19 on those with hypertension to find that it serves as a

16 basis for release.

17          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

18          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

19 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

20 sentences or being held in custody pending appeal;

21          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

22 and

23          3.      On order of a court of the United States or on request of an attorney for the government,

24 the person in charge of the corrections facility in which the defendant is confined shall deliver the

25 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

26 court proceeding.

27 //

28 //

     [PROPOSED] DETENTION ORDER                      2                                             v. 11/01/2018
     CR 19-341 CRB (JCS)
 1         IT IS SO ORDERED.

 2

 3 DATED: April 3, 2020               ________________________________________
                                      HONORABLE JOSEPH C. SPERO
 4
                                      United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER   3                                   v. 11/01/2018
     CR 19-341 CRB (JCS)
